PER CURIAM.
The appellant bank advanced the purchase price of a motor truck, and accepted as security a mortgage thereon from the purchaser, one A. L. Halbauer, who maintained a place of business at *749which he was engaged in buying and selling automobiles and motor trucks. Appellant permitted lialbauer to retain possession of the truck, and to display and offer it for sale at his salesroom. Subsequently, Halbauer was adjudicated a bankrupt, and appellant seeks to claim the truck as against the trustee in bankruptcy.
We are of opinion that the order of the District Court, denying the relief sought, is correct. It was so held by this court in General Securities Co. v. Driscoll, 271 Fed. 295, upon similar facts and in the same bankrupt estate.
The order appealed from is affirmed.